Exhibit 10.1

Summary of Non-Employee Director Compensation Program


Effective May 11, 2015, the following compensation program applies to
non-employee directors of DST Systems, Inc. (the “Company”).  


Compensable Event/Position
Fees
Annual Cash Retainer
$90,000
Retainer for Lead Independent Director
$30,000
Committee Chairperson Retainer
 
      Audit
$20,000
      Compensation
$15,000
      Nominating
$15,000
Board Meeting Fee
(1)
Committee Meeting Fee
(1)
Annual Equity Award
$140,000 (fair market value of DST stock) (2)



(1) for each meeting (whether in-person or telephonic) in excess of 7 meetings
of the Board or applicable committee in the one-year measurement a director will
receive $2000 per meeting.
(2) Grants of DST stock are made pursuant to the 2015 Equity and Incentive Plan
and are paid as soon as practicable following the date of the annual meeting if
the non‑employee director will continue to serve immediately following such
meeting. The number of shares is based on the fair market value (as determined
under rules of Compensation Committee) on the date of grant.
Directors Deferred Fee Plan
The Directors Deferred Fee Plan provides Directors with the opportunity to (i)
receive Deferred Shares in lieu of (x) their annual cash Directors' fees (other
than Meeting Fees) and (y) their Directors' annual equity awards and (ii) defer
recognition of income tax until the settlement and payment of Deferred Shares
upon the Director's Separation from Service from the Board.


Insurance
DST purchases term life insurance for non‑employee directors. The directors name
the policy beneficiaries.
Spousal Travel
DST provides spousal travel to occasional off‑ site planning meetings and
reimburses family entertainment at such meetings. If we do not incur an
incremental cost for an additional passenger, the spouse or significant other of
a director may accompany the director to the location at which meetings of the
Board or its committees are occurring by traveling on aircraft in which we have
an interest.



